Citation Nr: 0725262	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-00 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957 and from September 1962 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.

In February 2006, the Board reopened the veteran's claim of 
entitlement to service connection for a back disorder.  In 
addition, the Board remanded the case to afford the veteran a 
more contemporaneous medical opinion to determine the nature 
and etiology of his back disorder and to obtain pertinent VA 
and private treatment records.  The additional development is 
now complete.


FINDING OF FACT

The veteran's back disorder is not associated with his period 
of service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran claims he hurt his back in 1966 and in September 
1974.  Service medical records reveal the veteran had a lower 
back problem in September 1974 but there is no evidence of 
back injury in 1966.  Service medical records show that a 
military physician provided a diagnosis of bilateral 
lumbosacral strain in September 1974.  However, the remainder 
of the veteran's service medical records is silent for any 
complaints, treatment, or diagnosis for a lower back 
disorder.  

In this regard, the veteran's separation examination in 
September 1977 shows full range of motion of the spine, with 
full strength and range of motion of the upper and lower 
extremities.  In this regard, a medical history report that 
same day notes the veteran was in "fair" health and he 
checked the box "No" for recurrent back pain.  A Report of 
Medical History in November 1976 also notes that the veteran 
was in "good health" and once again, he checked the box 
"NO" for recurrent back pain.  Hence, the veteran's service 
medical records, overall, provide highly probative evidence 
against his claim.  

VA also furnished the veteran with two compensation 
examinations including one shortly after service in March 
1978 and another in April 2006.  The March 1978 examination 
indicated that the veteran's lumbosacral spine was normal 
with no disc narrowing, arthritis or deformity.  In addition, 
the examiner found that the articular facets and spinous 
processes were intact and that the sacroiliac joints and the 
hip joints were normal.  Indeed, the examiner concluded that 
there is no bone or joint injury or disease of these 
structures.

Before the April 2006 compensation examination, the examiner 
reviewed the veteran's claims file including previous 
decisions and performed range of motion testing.  X-rays 
taken at the examination revealed degenerative disc disease, 
moderate to severe, at the L5-L1 level with mild degenerative 
disc disease at L1-L2 and L2-L3.  The examiner's assessment 
included a current lumbosacral disability based on the 
aforementioned x-rays.  In addition, the veteran has pain on 
motion of the lumbar spine, no paraspinal muscle spasm and no 
weakness of the paraspinal musculature.  In conclusion, based 
on a review of the veteran's claims file, history and 
physical examination, the examiner opined that "with a 
reasonable degree of medical certainty that it is less likely 
as not that this patient's present lumbar spine 
diagnosis/disability is related to or caused by military 
service."  The examiner explained his decision by noting 
that there is a lack of documentation to support a chronic 
ailment of the lumbar spine after discharge from military 
service.

Before VA can grant a claim for service connection, a 
disability which began in service or was caused by some event 
in service must demonstrate chronic symptoms after service.  
Although there is a record of treatment in service for a 
lower back strain or muscle strain, competent medical 
evidence does not support continuity of symptomatology or a 
permanent residual or chronic disability linked to service 
and in fact provides evidence against such a finding.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186.  See also Bostain v. West 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).   In this 
case, the Board finds that the service and post-service 
medical records outweigh the veteran's contention that this 
disorder was incurred in service.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a back disorder.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  Accordingly, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in May 2004, May 
2006, September 2006, and January 2007 (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran two compensation 
examinations to determine the nature and etiology of his back 
disorder.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


